SHIELDS, Presiding Judge,
dissenting.
Auto theft as a class C felony requires proof of a prior conviction for auto theft under IC 35-48-4-2.5 (1988). An essential element of that proof is that the prior conviction of auto theft is an Indiana conviction. Otherwise, the conviction could not be "a prior conviction of an offense under this subsection." IC 85-48-4-2.5(c). The State recognized this requirement when, in the enhancing count, it alleged Bishop was convicted of the prior auto theft offense "in Marion County, Municipal Court No. Six, Cause No. 80687-00008, on June 1, 1987...." Record at 5. Unfortunately, it forgot the requirement when it offered its evidence. Even more unfortunate is the majority's willingness to shift the burden of proof on this conviction from the State to Bishop ("Further, [Bishop] made no effort to challenge the specific statement in the Information that the prior conviction was committed in Indiana.") (Slip opinion at 5.) and to conclude that Bishop's birthplace and life long residency is evidence the prior crime he admittedly committed occurred in Indiana.
I vote to reverse Bishop's conviction of auto theft as a class C felony and remand with instructions to re-enter his conviction as a class D felony.